DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 8, 9, 11, 12, 13, 20, 21, 28, 29, 31, 32, 33, 39, 40, 42, 43, 49, 50, 52, 53 and 54 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Nakano (JP2015038237).  An English machine translation of Nakano (JP2015038237) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Nakano teaches an apparatus for powder-bed fusion (title), comprising: a structure (Figs 1-3, lift table 33a, supporting shaft 33b, 0033, 0035) that supports a layer of powder material (thin layer of powder material 35a, 0033); an energy beam source (laser beam outputting section 102, 0024, 0025) that generates an energy beam (Fig 3B, laser beam, 0026); a deflector (Fig 2, optical system 21, galvanometer mirrors 21a, 21b, 0027) that applies the energy beam in a sweeping motion to an area of the powder material in the layer at a plurality of locations, the deflector is further configured to apply the energy beam at each of the locations a plurality of times, during a first scan the powder material is heated to below a melting point of the powder material (Figs 5, 6, preheating layer 35c, 0011, 0013, 0033, 0048) and during a second scan the powder material is heated to above the melting point of the powder material (Figs 5, 6, solidified layer 35d, 0033, 0048); and a controller (control unit 104, 0020) that controls an amount of energy applied by the energy beam (0048, 0063-0065) based on a temperature (infrared temperature detector 14, 0020)  of the powder material. 
With respect to the limitations of claim 13, Nakano teaches an apparatus for powder-bed fusion (title), comprising: a support structure (Figs 1-3, lift table 33a, supporting shaft 33b, 0033, 0035) for powder material (thin layer of powder material 35a, 0033); an energy beam source (laser beam outputting section 102, 0024, 0025) configured to direct an energy beam (Fig 3B, laser beam, 0026) to a surface of the powder material; a deflector (Fig 2, optical system 21, galvanometer mirrors 21a, 21b, 0027) configured to apply the energy beam in a sweeping motion during a plurality of scans, during a first scan the powder material is heated to below a melting point of the powder material (Figs 5, 6, preheating layer 35c, 0011, 0013, 0033, 0048) and during a second scan the powder material is heated to above the melting point of the powder material (Figs 5, 6, solidified layer 35d, 0033, 0048); and a controller (control unit 104, 0020) that controls an amount of energy applied by the energy beam to a portion of the surface, the amount of energy applied by the energy beam (0048, 0063-0065) being based on a temperature (infrared temperature detector 14, 0020) of the powder material.  
With respect to the limitations of claim 33, Nakano teaches a method for powder-bed fusion (title), comprising: supporting (Figs 1-3, lift table 33a, supporting shaft 33b, 0033, 0035) a layer of powder material (thin layer of powder material 35a, 0033); generating an energy beam (laser beam outputting section 102, 0024, 0025); applying the energy beam in a sweeping motion to an area of the powder material in the layer at a plurality of locations (Fig 2, optical system 21, galvanometer mirrors 21a, 21b, 0027), the energy beam is applied at each of the locations a plurality of times, during a first scan the powder material is heated to below a melting point of the powder material (Figs 5, 6, preheating layer 35c, 0011, 0013, 0033, 0048) and during a second scan the powder material is heated to above the melting point of the powder material (Figs 5, 6, solidified layer 35d, 0033, 0048); and controlling (control unit 104, 0020) an amount of energy applied by the energy beam (0048, 0063-0065) based on a temperature (infrared temperature detector 14, 0020) of the powder material.  
With respect to the limitations of claims 8, 9, 11, 12, 20, 21, 28, 29, 31, 32, 39, 40, 42, 43, 49, 50, 52, 53 and 54, Nakano teaches the controller (104) is further configured to control the amount of energy applied based on the temperature of the powder material (infrared temperature detector 14, 0020) by controlling a power (0048, 0063-0065) of the energy beam; the controller includes a temperature sensor (14) that senses a temperature of powder material, and the controller (104) is configured to control the temperature of the powder material based on the sensed temperature; the controller (104) is further configured to control the deflector (optical system 21, galvanometer mirrors 21a, 21b) to apply the energy beam at the area of the powder material to preheat the area (preheating layer 35c) of the powder material without fusing the powder material; the controller (104) is further configured to control the deflector (21, 21a, 21b) to preheat a larger area (Figs 5, 6) around the area of the powder material; the controller includes a temperature sensor ((infrared temperature detector 14, 0020) arranged with the powder material support structure (33a, 33b), and the controller (104) is configured to control the temperature of the powder material based on a temperature sensed by the temperature sensor (14); the energy beam is applied to the area of the powder material after the area has been fused (see figures 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 10, 17, 18, 19, 26, 27, 30, 37, 38, 41, 47, 48 and 51 are rejected under 35 U.S.C. 103 as being obvious over Nakano (JP2015038237) as applied to claim 13, further in view of Buller (US 2017/0165751)
With respect to the limitations of claims 6, 7, 10, 17, 18, 19, 26, 27, 30, 37, 38, 41, 47, 48 and 51, Nakano discloses the claimed invention except for the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a time between applications of the energy beam for each of the locations; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a number of times the energy beam is applied at each of the locations; the controller is further configured to control the deflector to apply the energy beam at the area of the powder material during a period of time that the temperature of the area of the powder material is decreasing, such that a rate of cooling of the area is modified during a subsequent scan; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a time between the scans; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a number of the scans; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a duration of each of the scans.  
However, Buller discloses the controller (computer system 2200, processing unit 2206) is further configured to control the amount of energy applied based on the temperature of the powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature) by controlling a time between applications of the energy beam for each of the locations (0221, measuring the temperature and/or the shape of the transformed fraction…may be used to control at least one characteristic of the energy irradiated..the at least one characteristics may comprise the power, dwell time); the controller (2200, 2206) is further configured to control the amount of energy applied based on the temperature of the powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature) by controlling a number of times the energy beam is applied at each of the locations (0235, pulse frequency); the controller is further configured to control the deflector to apply the energy beam at the area of the powder material during a period of time that the temperature of the area of the powder material is decreasing, such that a rate of cooling of the area is modified during a subsequent scan (0162, the tiling energy flux may post heat the target surface e.g., following a transformation of the target surface; the tiling energy flux may post heat the target surface e.g., to reduce a cooling rate of the target surface); the controller (2200, 2206) is further configured to control the amount of energy applied based on the temperature of the powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature) by controlling a time between the scans (0221, measuring the temperature and/or the shape of the transformed fraction…may be used to control at least one characteristic of the energy irradiated..the at least one characteristics may comprise the power, dwell time); the controller (2200, 2206) is further configured to control the amount of energy applied based on the temperature of the powder material (0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature) by controlling a number of the scans (0159, the duration and/or peak of the power density plateau of the tiling energy flux may be influenced by a…signal of the one or more sensors); the controller (220, 2206) is further configured to control the amount of energy applied based on the temperature of the powder material 0228, 0234, 0235, the control of the irradiating energy….The target temperature may comprise a temperature at which the material (e.g., pre-transformed or hardened) reaches an elevated temperature that is above the solidus temperature) by controlling a duration of each of the scans (0221, measuring the temperature and/or the shape of the transformed fraction…may be used to control at least one characteristic of the energy irradiated..the at least one characteristics may comprise the power, dwell time) is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the powder fusion apparatus and method of Nakano having a scanning deflector and temperature sensor in conjunction with a controller silent to controlling the applied energy based on recited application time or duration with the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a time between applications of the energy beam for each of the locations; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a number of times the energy beam is applied at each of the locations; the controller is further configured to control the deflector to apply the energy beam at the area of the powder material during a period of time that the temperature of the area of the powder material is decreasing, such that a rate of cooling of the area is modified during a subsequent scan; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a time between the scans; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a number of the scans; the controller is further configured to control the amount of energy applied based on the temperature of the powder material by controlling a duration of each of the scans of Buller for the purpose of providing a known energy controlling configuration that adjust an energy level of the energy beam based on temperature feedback of the powder material, time between laser applications or laser application time (0159, 0221, 0234, 0235), thereby improving the overall versatility of the method and apparatus.

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Nakano (JP2015038237) as applied to claim 13, further in view of Benda (US 5,427,733).
With respect to the limitations of claim 21, Nakano discloses the claimed invention except for explicitly showing the temperature sensor arranged with the powder material support structure.  
However, Benda discloses the temperature sensor arranged with the powder material support structure (Fig 10, radiation detector 317, sintering bed 38, Col 8) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the temperature sensor in conjunction with the controller of Nakano with the temperature sensor arranged with the powder material support structure of Benda for the purpose of locating the temperature sensor in a suitable location that detects the temperature of the powder at a detection point near the laser beam processing location for controlling the power of the laser to maintain the temperature at the processing site at a desired level (Col 2, Lines 5-24).

Claims 22, 44, 55, 56 and 57 are rejected under 35 U.S.C. 103 as being obvious over Nakano (JP2015038237) as applied to claims 1, 13 and 33 further in view of Chung (US 2004/0200816).
With respect to the limitations of claim 22, Nakano teaches an apparatus for powder-bed fusion (title), comprising: a structure (Figs 1-3, lift table 33a, supporting shaft 33b, 0033, 0035) that supports a layer of powder material (thin layer of powder material 35a, 0033); an energy beam source (laser beam outputting section 102, 0024, 0025) that generates an energy beam (Fig 3B, laser beam, 0026); a deflector that applies the energy beam in a sweeping motion to an area of the powder material in the layer at a plurality of locations (Fig 2, optical system 21, galvanometer mirrors 21a, 21b, 0027), during a first scan the powder material is heated to below a melting point of the powder material (Figs 5, 6, preheating layer 35c, 0011, 0013, 0033, 0048) and during a second scan the powder material is heated to above the melting point of the powder material (Figs 5, 6, solidified layer 35d, 0033, 0048); and a controller (control unit 104, 0020) that controls an amount of energy applied by the energy beam based on a temperature (infrared temperature detector 14, 0020) of the powder material.  
With respect to the limitations of claim 44, Nakano teaches a method for powder-bed fusion (title), comprising: supporting (Figs 1-3, lift table 33a, supporting shaft 33b, 0033, 0035) a layer of powder material (thin layer of powder material 35a, 0033); generating (laser beam outputting section 102, 0024, 0025) an energy beam (Fig 3B, laser beam, 0026); applying the energy beam in a sweeping motion to an area of the powder material in the layer at a plurality of locations (Fig 2, optical system 21, galvanometer mirrors 21a, 21b, 0027), during a first scan the powder material is heated to below a melting point of the powder material (Figs 5, 6, preheating layer 35c, 0011, 0013, 0033, 0048) and during a second scan the powder material is heated to above the melting point of the powder material (Figs 5, 6, solidified layer 35d, 0033, 0048); and controlling  (control unit 104, 0020) an amount of energy applied based on a temperature (infrared temperature detector 14, 0020) of the powder material.  
Nakano discloses the claimed invention except for explicitly showing the deflector applies the energy beam in a raster scan.
However, Chung discloses the deflector (Figs 1, 2, scanning system 0028) applies the energy beam (laser beam 104, 0027) in a raster scan (0005, 0028, raster-scan fashion) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the powder fusion apparatus and method of Nakano having a scanning deflector silent the type of energy beam scan pattern with the deflector applies the energy beam in a raster scan of Chung for the purpose of using a known laser beam scan pattern that allows for the deflection of the laser beam to be controlled, in combination with modulation of the laser itself, to direct laser energy to those locations of the fusible powder layer corresponding to the cross-section of the article to be formed in that layer (0005, 0028).
With respect to the limitations of claims 55, 56 and 57, Nakano discloses the claimed invention except for explicitly showing the deflector is configured to apply the energy beam in at least a vector scan or a raster scan.  
However, Chung discloses the deflector  (Figs 1, 2, scanning system 0028) is configured to apply the energy beam (laser beam 104, 0027) in at least a vector scan or a raster scan (0005, 0028, raster-scan fashion) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the powder fusion apparatus and method of Nakano having a scanning deflector silent the type of energy beam scan pattern with the deflector is configured to apply the energy beam in at least a vector scan or a raster scan of Chung for the purpose of using a known laser beam scan pattern that allows for the deflection of the laser beam to be controlled, in combination with modulation of the laser itself, to direct laser energy to those locations of the fusible powder layer corresponding to the cross-section of the article to be formed in that layer (0005, 0028).

Response to Amendments
Claims 1, 6-11, 13, 17-22, 26-30, 33, 37-39, 41-44, 47-52 and 54 have been amended. 
Claims 2-5, 14-16, 23-25, 34-36, 45 and 46 have been cancelled.
Claims 55-57 are new.
Claims 1, 6-13, 17-22, 26-33, 37-44 and 47-57 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1, 6-13, 17-22, 26-33, 37-44 and 47-54, specifically claims 1, 13, 22, 33 and 44 under Buller or Buller in view of Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakano (JP2015038237) and Chung (US 2004/0200816) as set forth in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/19/2022